DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a submersible device including a turbine device, classified in F03B 13/10.
II. Claim 19, drawn to a moored substation including a fairing, classified in B63B 22/18.
III. Claim 20, drawn to a system comprising first and second rows of submersible power generators, classified in Y02E 10/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, and materially different mode of operation, function, etc.  For example, Invention I comprises a turbine device coupled to the rotor, with the turbine device being configured to generate electricity; whereas Invention II lacks such a turbine device but comprises both a fairing and a power conditioner device configured to receive power from a separate submersible power generator and output the electricity to an electricity grid.  Furthermore, the inventions as claimed 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (here, as set forth in claim 20) does not require a submersible device including a plurality of control fins, a plurality of propeller fins, or a turbine device.  The subcombination (as set forth in, e.g., claim 1) has separate utility such as operating singly without other submersible power generators arranged in first and second rows, the rows being positioned at different depths.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects.  For example, Invention II comprises a moored substation including a submersible hull, a plurality of control fins, a fairing, and a power conditioner device; whereas Invention III comprises a system of submersible power generators, comprising first and second pluralities of submersible power generators, respectively arranged in first and second rows positioned at different depths.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Gianni Minutoli (Reg. No. 41,198) on October 06, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19, 20 are withdrawn from further consideration by the examiner, see 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Claim Objections
Claims 4, 10, 13, 18 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 4, 13, the limitation “the rotation” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the rotation” will be read as —a rotation—.
Regarding claim 10, last line, the phrase “electrically connected to moored substation” is grammatically incorrect (the “moored substation” term is missing an article).
Regarding claim 18, the limitation “the submersible hull” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Notably, claim 10, upon which claim 18 is dependent, recites “two or more submersible power generators,” where “each submersible power generator” comprises “a submersible hull”—i.e., claim 10 sets forth a “system” with “two or more” of the “submersible hull” components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-18, the claims comprise multiple instances of vague and indefinite language.  The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Furthermore, it is noted that if Applicant choses to amend the claimed invention to clearly and definitely set forth the metes and bounds of the patent protection sought, such claim amendments, of course, must find support in the original disclosure to satisfy the requirements of 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.  Any suggested language provided, if provided, is exemplary in nature only, given to assist Applicant in drafting cohesive, concisely-stated claim limitations which clearly and definitely sets forth Applicant’s alleged invention.
where support may be found for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) illustrating the elected invention where support for newly added claim language may be found.  No new matter may be added.
Regarding claims 1, 10, the limitation “a turbine device communicatively coupled to the rotor” is vague and indefinite.  Notably, the term “turbine device” appears to be used in a manner contrary to its ordinary meaning.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “a turbine device” in claims 1, 10, and claims dependent thereon, is used by the claim(s) to mean “an electrical generator” (i.e., a “machine for converting mechanical energy to electrical energy1,” as generally specified in dependent claims 2, 11) while the accepted meaning is “a turbomachine in which a rotor (turbine wheel) or impeller is caused to rotate and convert flow energy into shaft power or thrust2.” The term is indefinite because the specification does not clearly redefine the term.
For the purpose of examination, 
Regarding claims 4, 13, the limitation “rotation of the plurality of propeller fins corresponds with motion of ocean currents” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what the intended relationship, if any, indicated by the phrase “corresponds with” may be.
Regarding claims 5, 14, the limitation “an active and passive control system communicatively coupled to the plurality of control fins and the plurality of propeller fins to maintain depth, position and orientation of the submersible hull” is vague and indefinite.  The claim fails to make clear what is comprised by the “active and passive control system” and the manner by which “maintain[ing] depth, position and orientation of the submersible hull” may be accomplished—e.g., what specific structure, mechanism, and/or method would meet the claim requirements.
Additionally, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how a “depth, position and orientation of the submersible hull” may be “maintain[ed]”—such as by specifying a particular structure
Regarding claims 6, 15, the limitation “the active and passive control system is configured to nullify torque at the distal end of the submersible hull and to produce a positive swirl of water at the plurality of propeller fins” (emphasis added) is vague and indefinite.  
N.B. – The language of claim 15 is somewhat different than the language of claim 6 (see additional rejection hereinbelow).  However, for brevity these claims are addressed together and similar clarifications, mutatis mutandis, should be made to claim 15.
First, the claim fails to make clear what “to nullify torque” actually means, including what element(s) the “torque” may be acting on, and what “nullify[ing]” such a “torque” may comprise.
Second, the claim fails to make clear how the “active and passive control system” may be “configured to nullify torque”—i.e., what specific structure, mechanism, and/or method would meet the claim requirements.
Third, the claim fails to make clear what “to produce a positive swirl of water” actually means, including what a “positive swirl” may comprise, and what may define a “swirl” to be “positive” as opposed to non-“positive”.
Fourth, the claim fails to make clear how the “active and passive control system” may be “configured […] to produce a positive swirl of water”—i.e., what specific structure, mechanism, and/or method would meet the claim requirements.
Additionally, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “active and passive control system” may be “configured to” both “nullify torque” and “produce a positive swirl of water”—such as by specifying a particular structure that would allow performance of the claimed function.
Regarding claims 7, 16, the limitation “the active and passive control system is configured to cause the submersible hull to move side to side creating a large sway area” (emphasis added) is vague and indefinite.
N.B. – The language of claim 16 is somewhat different than the language of claim 7 (see additional rejection hereinbelow).  However, for brevity these claims are addressed together and similar clarifications, mutatis mutandis, should be made to claim 16.
First, the claim fails to make clear what a “sway area” may actually comprise, including why such a “sway area” may be relevant to the claimed invention, as well as how having such a “sway area” may further limit the claimed invention in the manner required by 35 U.S.C. §112(d).
Second, the term “large” is a relative term which renders the claim indefinite.  The term “large sway area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Third, the claim fails to make clear how the “active and passive control system” may be “configured to cause the submersible hull to move side to side”—i.e., what specific structure, mechanism, and/or method would meet the claim requirements.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “active and passive control system” may be “configured to cause the submersible hull to move side to side”—such as by specifying a particular structure that would allow performance of the claimed function or clearly indicating that the functional language is simply a result of operating the “submersible device” in a certain manner.
Regarding claims 9, 18, the limitation “an internal volume of the submersible hull is pressure compensated at a controlled pressure other than ambient pressure” is vague and indefinite.  
First, the claim fails to make clear what being “pressure compensated” actually comprises and the manner by which the “pressure” may be “controlled”.
Second, the claim fails to make clear where 
Regarding claim 15, the limitation “the plurality of active and passive control system” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 16, the limitation “the plurality of active and passive control system” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 2-9; and claims 11-18, they are dependent on claims 1, 10, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kejha (US 2009/0140524 A1).
Regarding independent claim 1, as best understood, Kejha discloses a submersible device (deployable submarine-hydroelectric generator 1) comprising: 
a submersible hull (hermetically sealed vessel 2) with a proximal end (e.g., end with lug 13), an opposing distal end (e.g., end with cone 7), a first sidewall (e.g., port-side/left-hand rounded sidewall of vessel 2, no separate number given) and a second sidewall (e.g., starboard-side/right-hand rounded sidewall of vessel 2, no separate number given) opposite the first sidewall, said sidewalls being between the proximal and distal ends of the hull (see, e.g., Figs. 1-2); 
a plurality of control fins (e.g., horizontal fins 18a) extending from the submersible hull (vessel 2), at least one control fin extending from the first sidewall and at least one other control fin extending from the second sidewall (see, e.g., Fig. 3: a horizontal fin 18a is extending from each of the port and starboard sides of vessel 2); 
a plurality of propeller fins (blades 6) extending from the submersible hull at the distal end (end with cone 7), each of the propeller fins being connected to a rotor (e.g., shaft 5); and 
a turbine device (AC electric generator 3) communicatively coupled to the rotor (shaft 5).
Regarding claim 2, Kejha further discloses that the turbine device (AC electric generator 3) is configured to generate electricity due to rotation (see, e.g., Abstract, ¶ 30) of the plurality of propeller fins (blades 6).
Regarding claim 3, Kejha further discloses a power conditioning device (transformer 10) communicatively coupled to the turbine device (AC electric generator 3) and electrically connected to an electric grid (electric grid on land, no separate number given; see, e.g., Abstract, 
Regarding claim 4, Kejha further discloses that the rotation of the plurality of propeller fins (blades 6) corresponds with motion of ocean currents (ocean/sea currents; see, e.g., Abstract, ¶ 3).
Regarding claim 9, as best understood, Kejha further discloses that an internal volume of the submersible hull (vessel 2) is pressure compensated at a controlled pressure other than ambient pressure (see, e.g., ¶ 10: vessel 2 is hermetically sealed to withstand water pressure at desired depths—i.e., it is pressure compensated with a controlled pressure; see also, e.g., ¶ 30 describing wireless control for neutral to positive buoyancy).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) and further in view of Vosburgh (US 2012/0312221 A1).
Regarding claims 5-7, as best understood, Kejha teaches the invention as set forth in claim 1, upon which claims 5-7 are dependent.

On the other hand, Vosburgh (Figures 1-8) discloses a submersible device (water submersible vehicle 100/200) comprising a submersible hull (hull 110), a plurality of control fins (fins 142/242), a plurality of propeller fins (fins of propeller 252; see Fig. 8), and, notably:
Regarding claim 5, as best understood, an active and passive control system (hybrid propulsion system 104 may include active thrust system 104B/204B, passive thrust system 104A) communicatively coupled to the plurality of control fins and the plurality of propeller fins to maintain depth (see, e.g., ¶ 53: buoyancy may be changed positively/negatively to move vehicle up/down), position (see Id.) and orientation (see, e.g., ¶ 35: active thrust system 104B may provide active thrust and/or steering, which may include any combination of translational, rotational, and distortional thrust—i.e., it allows for change/maintenance of orientation of the vehicle as desired) of the submersible hull;
Regarding claim 6, as best understood, the active and passive control system is configured to modify torque at the distal end of the submersible hull and to produce a positive swirl of water at the plurality of propeller fins (see, e.g., ¶¶ 38, 66, 67, 76: fin system 140, provider of active thrust/control, may provide force/torque, as may fin system 240 along with propeller system 250);
Regarding claim 7, as best understood, the active and passive control system is configured to cause the submersible hull to move side to side creating a large sway area (see, e.g., Abstract, ¶¶ 35, 57, 65, 76: control system may be used for purposes of steering the hull; as such, it’s implicit that the control system may cause the hull to move side to side).
.
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) and further in view of Kettner (US 3,715,171).
Regarding claim 8, Kejha teaches the invention as set forth in claim 1, upon which claim 8 is dependent.
However, Kejha appears to be silent regarding the possibility that the propeller may be foldable.
On the other hand, Kettner (Figure 1) discloses a propeller (propeller assembly 10), comprising a plurality of propeller fins (propeller blades 14 and 16) wherein, notably, the propeller fins are foldable (propeller blades may be folded into a folded position via, e.g., pin 40; see, e.g., col. 1, ll. 42-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the submersible device of Kejha with the ability to fold the propeller fins, as taught by Kettner, for the purpose of minimizing drag on the submersible device when not in use; doing so would facilitate deployment and/or retrieval of the device when not in use.
Claims 10-13, 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) and further in view of Moffat et al. (WO 2018/175297 A1).
Regarding independent claim 10, as best understood, Kejha discloses a system comprising: 
two or more submersible power generators (a cluster or quantity/plurality of deployable submarine-hydroelectric generators; see, e.g., ¶ 33), each submersible power generator (deployable submarine-hydroelectric generator 1) comprising: 
a submersible hull (hermetically sealed vessel 2) with a proximal end (e.g., end with lug 13), an opposing distal end (e.g., end with cone 7), a first sidewall (e.g., port-side/left-hand rounded sidewall of vessel 2, no separate number given) and a second sidewall (e.g., starboard-side/right-hand rounded sidewall of vessel 2, no separate number given) opposite the first sidewall, said sidewalls being between the proximal and distal ends of the hull (see, e.g., Figs. 1-2); 
a plurality of control fins (e.g., horizontal fins 18a) extending from the submersible hull (vessel 2), at least one control fin extending from the first sidewall and at least one other control fin extending from the second sidewall (see, e.g., Fig. 3: a horizontal fin 18a is extending from each of the port and starboard sides of vessel 2); 
a plurality of propeller fins (blades 6) extending from the submersible hull at the distal end (end with cone 7), each of the propeller fins being connected to a rotor (e.g., shaft 5); 
a turbine device (AC electric generator 3) communicatively coupled to the rotor (shaft 5); and 

However, Kejha appears to be silent regarding use of a moored substation and the possibility of electrically coupling the power generators to the moored substation.
On the other hand, Moffat et al. (Figures 3, 14, 15, 25, 26) discloses a system comprising:
a moored substation (e.g., mooring buoy 148 or platform 565); and
two or more submersible power generators (wave energy converters 140, 141, 142, as shown in Fig. 3; which may take different forms of wave energy converters, such as wave energy converters 360/380, as shown in Figs. 14, 15; or wave energy converters 550-555, as shown in Fig. 26) electrically coupled (via, e.g., electrical cables 152, 153, 154, 157; or modular electrical cables 556-561) to the moored substation (see, e.g., Fig. 3, Fig. 26), each submersible power generator comprising, inter alia, a power conditioning device (e.g., rectifier 363/383; see, e.g., Figs. 14, 15) electrically connected to the moored substation (e.g., mooring buoy 148 or platform 565; see, e.g., Figs. 3, 25, 26).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kejha with the explicit use of a mooring buoy/substation/platform, as taught by Moffat et al., for the purpose of implementing a farm/cluster of hydroelectric generators, as suggested by Kejha, while minimizing a length of cabling required to connect the generators to the land-based electrical grid and saving resources/costs required to deploy the generators (Moffat: see, e.g., ¶¶ 71-72).
Regarding claim 11,
Regarding claim 12, the combination of Kejha and Moffat further renders obvious that the power conditioning device (Kejha: transformer 10) is configured to output the electricity to an electrical grid via an interconnect adaptor (Kejha: e.g., high voltage exiting cable 12 and/or sealed plug 12A which can transmit electricity through wall of vessel 2), the interconnect adaptor being closer to the proximal end (Kejha: front end with lug 13) than the distal end (Kejha: see, e.g., Fig. 1).
Regarding claim 13, the combination of Kejha and Moffat further renders obvious that the rotation of the plurality of propeller fins (Kejha: blades 6) corresponds with motion of ocean currents (Kejha: ocean/sea currents; see, e.g., Abstract, ¶ 3).
Regarding claim 18, as best understood, the combination of Kejha and Moffat further renders obvious that an internal volume of the submersible hull (Kejha: vessel 2) is pressure compensated at a controlled pressure other than ambient pressure (Kejha: see, e.g., ¶ 10: vessel 2 is hermetically sealed to withstand water pressure at desired depths—i.e., it is pressure compensated with a controlled pressure; see also, e.g., ¶ 30 describing wireless control for neutral to positive buoyancy).
Claims 14-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1), Moffat et al. (WO 2018/175297 A1), and further in view of Vosburgh (US 2012/0312221 A1).
Regarding claims 14-16, as best understood, the combination of Kejha and Moffat renders obvious the invention as set forth in claim 13, upon which claims 14-16 are dependent.
However, in light of the lack of clarity of the claims, it is unclear whether Kejha teaches an “active and passive control system”.  For the purpose of expediting prosecution, the following is noted.
Vosburgh (Figures 1-8) discloses a submersible device (water submersible vehicle 100/200) comprising a submersible hull (hull 110), a plurality of control fins (fins 142/242), a plurality of propeller fins (fins of propeller 252; see Fig. 8), and, notably: 
Regarding claim 14, as best understood, an active and passive control system (hybrid propulsion system 104 may include active thrust system 104B/204B, passive thrust system 104A) communicatively coupled to the plurality of control fins and the plurality of propeller fins to maintain depth (see, e.g., ¶ 53: buoyancy may be changed positively/negatively to move vehicle up/down), position (see Id.) and orientation (see, e.g., ¶ 35: active thrust system 104B may provide active thrust and/or steering, which may include any combination of translational, rotational, and distortional thrust—i.e., it allows for change/maintenance of orientation of the vehicle as desired) of the submersible hull;
Regarding claim 15, as best understood, the active and passive control system is configured to modify torque at the distal end of the submersible hull and to produce a positive swirl of water at the plurality of propeller fins (see, e.g., ¶¶ 38, 66, 67, 76: fin system 140, provider of active thrust/control, may provide force/torque, as may fin system 240 along with propeller system 250);
Regarding claim 16, as best understood, the active and passive control system is configured to cause the submersible hull to move side to side creating a large sway area (see, e.g., Abstract, ¶¶ 35, 57, 65, 76: control system may be used for purposes of steering the hull; as such, it’s implicit that the control system may cause the hull to move side to side).
For claims 14-16, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the submersible device of Kejha with the explicit teaching of an active and passive control system, as taught by Vosburgh, .
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1), Moffat et al. (WO 2018/175297 A1), and further in view of Kettner (US 3,715,171).
Regarding claim 17, the combination of Kejha and Moffat further renders obvious the invention as set forth in claim 10, upon which claim 17 is dependent.
However, Kejha appears to be silent regarding the possibility that the propeller may be foldable.
On the other hand, Kettner (Figure 1) discloses a propeller (propeller assembly 10), comprising a plurality of propeller fins (propeller blades 14 and 16) wherein, notably, the propeller fins are foldable (propeller blades may be folded into a folded position via, e.g., pin 40; see, e.g., col. 1, ll. 42-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the submersible device of Kejha with the ability to fold the propeller fins, as taught by Kettner, for the purpose of minimizing drag on the submersible device when not in use; doing so would facilitate deployment and/or retrieval of the device when not in use.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 4,383,182 to Bowley teaches a submersible device comprising a submersible hull (outer shell 24, a plurality of control fins (e.g., wings 22), a plurality of propeller fins (blades of propeller 26), and, notably, a turbine device (centrifugal pump 36).

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 23, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        2 Id.